DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments on pages 6 – 10 have been fully considered but are moot due to a new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi et al. (JP 2006258428 A, hereinafter Masayoshi) in view of Nguyen (US Patent No: 10,431,089 B1, hereinafter Nguyen), Nobuhiko (JP 2017111726 A, hereinafter Nobuhiko) and Potter et al. (US Patent No: 10,387,962 B1, hereinafter Potter).
Regarding Claim 1:
	Masayoshi discloses:
A driving assistance device comprising.  Paragraph [0023] describes a driving assistance device 1 provides the navigation function to the user.  Paragraph [0024] describes a driving assistance apparatus that provides the danger avoidance function.
a memory storing computer program instructions: and a processor configured to.  Paragraph [0018] describes a control unit 11 that includes a CPU that executes a program stored in the RAM 12, which is equivalent to a memory.
Masayoshi does not teach acquiring hazardous event data for notifying the occurrence of a hazardous event indicating a hazardous driving during driving from a driving situation sensing device provided in a vehicle, acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data and determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.
Nguyen teaches:
acquire hazardous event data for notifying the occurrence of a hazardous event indicating a hazardous driving during driving from a driving situation sensing device provided in a vehicle.  Column 2, line 35 to column 3, line 5 describes a vehicle event recorder that captures identifying information associated with nearby vehicles, including license plate number, vehicle make, vehicle model, vehicle color, vehicle options, vehicle damage, vehicle modifications, vehicle decorations, etc…  This vehicle event recorder includes driver quality information, for example a very dangerous driver indication, a slightly dangerous driver indication, a neutral driver indication, an above average driver indication, a very safe driver indication, and an autonomous driver indication.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi to incorporate the teachings of Nguyen to show acquiring hazardous event data for notifying the occurrence of a hazardous event indicating a hazardous driving during driving from a driving situation sensing device provided in a vehicle.  One would have been motivated to do so to improve safety in the long run by identifying unsafe habits of the driver of the vehicle and by other drivers of the road (Column 1, lines 5 – 18 of Nguyen).
Masayoshi and Nguyen do not teach acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data and determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.
Nobuhiko teaches:
acquire a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data.  Paragraph [0030] describes a driving environment situation as being daytime and sunny with the car traveling at less then the standard speed and decelerating, meaning the driver has a high chance for contact avoidance.  However, there is another situation where the driving environment situation is nighttime and rain, where the vehicle is traveling faster than a stand speed or a high acceleration.  In this case, the chance of contact avoidance is low, and therefore the situation and environment are deteriorating before a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi and Nguyen to incorporate the teachings of Nobuhiko to acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation senses the hazardous event data.  One would have been motivated to do so to warn the driver when an accident or unsafe road conditions exist.
Masayoshi, Nguyen and Nobuhiko do not teach determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.
Nguyen and Potter teach:
determine, on a basis of the hazardous event and the deterioration degree of the traveling environment, whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] of Potter describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  Paragraph [0090] and figure 3 of Potter describe a method 100 that determines the fault determination for a vehicle accident.  Paragraph [0092] of Potter describes that the method includes analyzing all of the collected accident data.  The data analyzed includes road, weather, construction, traffic conditions, another vehicle, and other driver behavior can be analyzed.  For example, driver acuity data, such as cell phone usage, are collected from the insured vehicle and/or the mobile device and are analyzed to determine if and when the insured was or was not distracted.  Additionally, weather conditions may be analyzed.  Additionally, the other driver behavior data is analyzed as well.  Paragraph [0094] and blocks 106 and 108 of Potter then take this data and assign fault to the insured driver or other driver based on percentages, such as the insured driver is 25% responsible for the collision.  This is equivalent to the claim because the hazardous event data is analyzed to determine the degree for causing the accident for the insured driver, the other driver, and the weather conditions.  Column 2, line 35 to column 3, line 5 of Nguyen describes a vehicle event recorder that captures identifying information associated with nearby vehicles, including license plate number, vehicle make, vehicle model, vehicle color, vehicle options, vehicle damage, vehicle modifications, vehicle decorations, etc…  This vehicle event recorder includes driver quality information, for example a very dangerous driver indication, a slightly dangerous driver indication, a neutral driver indication, an above average driver indication, a very safe driver indication, and an autonomous driver indication.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nguyen and Nobuhiko to incorporate the teachings of Potter to show determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.  One would have been motivated to do so to prevent the insurance provider from obtain inaccurate information which may cause the insurance provider to incorrectly determine cause/fault and to appropriately reflect that cause/fault in future actions ([0004] of Potter).
Claim 6 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 3:
Potter teaches:
The driving assistance device according to claim 1, wherein the processor is further configured to: determine, on a basis of a correspondence relation between a type or a hazard degree indicated by the hazardous event data and the deterioration degree of the traveling environment, which is different for each deterioration type of the traveling environment, whether the hazardous event indicated by the hazardous event data was caused by the driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior. These systems help to determine if the driver was a cause for the hazardous event data.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nobuhiko and further in view of Potter.
Regarding Claim 7:
Masayoshi discloses:
A non-transitory computer-readable recording medium storing a program.  Paragraph [0018] describes a CPU and a RAM 12.
that causes a computer of a driving assistance device to perform processes, the processes comprising.  Paragraph [0023] describes a driving assistance device 1 provides the navigation function to the user.  Paragraph [0024] describes a driving assistance apparatus that provides the danger avoidance function.
acquiring hazardous event data for notifying the occurrence of a hazardous event during driving from a driving situation sensing device provided in a vehicle.  Paragraph [0091] describes a control unit 11 that identifies the occurrence point corresponding to the traveling condition detected by the vehicle information unit with reference to the accident table.  If the accident is within a predetermined distance from the current position detected by the position detection unit, a sound signal for reproducing the sound for notifying the location of the accident corresponding to the driving condition on the speaker.
Masayoshi does not teach acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data and determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.
Nobuhiko teaches:
acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data.  Paragraph [0030] describes a driving environment situation as being daytime and sunny with the car traveling at less than the standard speed and decelerating, meaning the driver has a high chance for contact avoidance.  However, there is another situation where the driving environment situation is nighttime and rain, where the vehicle is traveling faster than a stand speed or a high acceleration.  In this case, the chance of contact avoidance is low, and therefore the situation and environment are deteriorating before a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi to incorporate the teachings of Nobuhiko to show acquiring a deterioration degree of a traveling environment registered in advance in association with a position where the driving situation sensing device senses the hazardous event data.  One would have been motivated to do so to warn the driver when an accident or unsafe road conditions exist.
Masayoshi and Nobuhiko do not teach determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.
Potter teaches:
determine, on a basis of the hazardous event and the deterioration degree of the traveling environment, whether a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  This in combination with Masayoshi and Nobuhiko teach the above disclosure and Masayoshi and Nobuhiko teach hazardous event data and the deterioration degree of the traveling environment.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi and Nabuhiko to incorporate the teachings of Potter to show determining a hazardous event indicated by the hazardous event data was caused by a driving operation of the driver of the vehicle or the travelling environment on a basis of the hazardous event and the deterioration degree of the traveling environment.  One would have been motivated to do so to prevent the insurance provider from obtain inaccurate information which may cause the insurance provider to incorrectly determine cause/fault and to appropriately reflect that cause/fault in future actions ([0004] of Potter).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nguyen, Nabuhiko and Potter and further in view of Yonehawa et al. (US Pub No: 2018/0070058 A1, hereinafter Yonehawa).
Regarding Claim 4:
Masayoshi, Nguyen, Nabuhiko, and Potter teach the above inventions in claim 1.  Masayoshi, Nguyen, Nabuhiko, and Potter do not teach a deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.
Yonekawa teaches:
The driving assistance device according to claim 1, wherein the deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.  Paragraph [0019] describes a crack analysis device 1 that outputs a crack detection image and the degree of road surface deterioration as output information.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nguyen, Nabuhiko, and Potter to incorporate the teachings of Yonekawa to show a deterioration degree of the traveling environment includes the deterioration degree of a road surface on which the vehicle is traveling.  One would have been motivated to do so to slowly understand how cracks further deteriorate the road surface until potholes or larger cracks have occurred, i.e. paragraph [0015] and [0016].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nguyen, Nabuhiko and Potter and further in view of Kazunori et al. (JP 2019/054480 A, hereinafter Kazunori).
Regarding Claim 5:
Masayoshi, Nguyen, Nabuhiko, and Potter teach the above inventions in claim 1.  Masayoshi, Nguyen, Nabuhiko, and Potter do not teach a deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device.
Kazunori teaches:
The driving assistance device according to claim 1, wherein the deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device provided on the road surface on which the vehicle is traveling.  Paragraph [0021] describes a road marking 54 that has faded away due to deterioration of the road surface.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nabuhiko, and Potter to incorporate the teachings of Kazunori to show a deterioration degree of the traveling environment includes the deterioration degree of a travel regulation device.  One would have been motivated to do so because it may be difficult to estimate the positions of the white lines 54c, 54d ([0021] of Kazunori).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nguyen, Nabuhiki, and Potter and further in view of Fields et al. (US Pub No: 2021/0166323 A1, hereinafter Fields).
Regarding Claim 8:
Masayoshi, Nguyen, Nabuhiko, and Potter teach the above inventions in claim 1.  Masayoshi, Nguyen, Nabuhiko, and Potter do not teach an amount of change in the state of the vehicle is equal to or greater than a predetermined threshold value.
Fields teaches:
The driving assistance device according to claim 1, wherein the hazardous event indicates that the amount of change in the state of the vehicle is equal to or greater than a predetermined threshold value.  Paragraph [0179] describes trigger events that indicate sudden changes in vehicle speed.  Distances between the vehicle 108 and other objects can also be used as trigger events.  This can be a threshold distance to another object, such as one meter or three meters.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nguyen, Nabuhiko, and Potter to incorporate the teachings of Fields to show an amount of change in the state of the vehicle is equal to or greater than a predetermined threshold value.  One would have been motivated to do so to facilitate safer vehicle travel ([0003] of Fields).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Nguyen, Nobuhiko and Potter and further in view of Satomi (US Pub No: 2007/0040705 A1, hereinafter Satomi).
Regarding Claim 9:
	Potter teach:
whether the hazardous event indicated by the hazardous event data was caused by the driving operation of the driver of the vehicle or the traveling environment.  Paragraph [0057] of Potter describes a system for determining who was at fault for causing a vehicle collision or accident.  For example, an insured may opt into an insurance program that allows the provider to collect telematics and/or other data to analyze low or high risk driving and other behavior.  These systems help to determine if the driver was a cause for the hazardous event data.  
Masayoshi, Nguyen, Nobuhiki and Potter teach the above inventions in claim 1.  Masayoshi, Nguyen, Nobuhiki and Potter do not teach a type or hazard degree indicated by the hazardous event data.
Nobuhiko and Satomi teach:
The driving assistance device according to claim 1, wherein the processor is further configured to: determine, on a basis of a type or a hazard degree indicated by the hazardous event data and the deterioration degree of the traveling environment.  Paragraph [0030] of Nabuhiko describes a driving environment situation as being daytime and sunny with the car traveling at less than the standard speed and decelerating, meaning the driver has a high chance for contact avoidance.  However, there is another situation where the driving environment situation is nighttime and rain, where the vehicle is traveling faster than a stand speed or a high acceleration.  In this case, the chance of contact avoidance is low, and therefore the situation and environment are deteriorating before a collision.  Paragraph [0029] of Satomi describes a location map in the control center that sorts and categorizes the unsafe condition, such as a degree of danger, an unsafe object, an environmental factor, and the like.  The location map data includes a location of the unsafe condition, a frequency of the unsafe condition, a degree of the unsafe condition, and an attribute of the unsafe condition.  This is equivalent to the type or degree of hazard.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masayoshi, Nguyen, Nobuhiki and Potter to incorporate the teachings of Satomi to show a type or hazard degree indicated by the hazardous event data.  One would have been motivated to do so to know the type of hazard and how dangerous it is.
	Claim 10 is substantially similar to claim 9 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dagan (US Pub No: 2015/0336547 A1): Systems and methods are provided for detecting an object and causing a vehicle to brake based on the detection. In one implementation, an object detecting and braking system for a vehicle includes at least one image capture device configured to acquire a plurality of images of an area including an object in front of the vehicle. The system includes at least one processing device programmed to perform a first image analysis to determine a first estimated time-to-collision of the vehicle with the object, and to perform a second image analysis to determine a second estimated time-to-collision of the vehicle with the object. The processing device is also programmed to calculate a difference between the first estimated time-to-collision and the second estimated time-to-collision, to determine that the difference does not exceed a predetermined threshold, and to cause the vehicle to brake based on the determination that the difference does not exceed the predetermined threshold.
Kusano (US Pub No: 2017/0291615 A1): Arrangements described herein can present a confidence in an autonomous operation of a vehicle to one or more users. At least one operational status for a support system of the vehicle can be acquired. Based on the acquired operational status, a confidence in the autonomous operation of the vehicle can be determined. Responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. The confidence icon can include an emoticon that conveys an emotion corresponding to the determined confidence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665